Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 06/30/2021.
	The application has been amended as follows:
	Claim 1, “a measuring step of current absorbed by said crushing roll; a comparing step of a measured value of said absorbed current with a first predetermined value; a reducing step of vibrations of said screen if said measured value exceeds said first predetermined value; a decreasing step of a feed speed of said conveyor belt simultaneously with said reducing step of vibrations of said screen; a stopping step of said screen and said conveyor belt if said value of said measured value is higher than a second predetermined value; simultaneously to said stopping step of said screen and said conveyor belt, at least one first inversion step of operation of said crushing roll; and a step of moving said crushing roll away from the elements if, after said at least one first inversion step of the operation of said crushing roll, said value of said measured current remains above said first and said second predetermined values.” has been replaced with “a measuring step of measuring current absorbed by said crushing roll; a comparing step of comparing a measured value of said absorbed current with a first 
	Claim 4, “a stopping step of said crusher simultaneously with said stopping step of said screen and said conveyor belt.” has been replaced with “a stopping step of stopping said crusher simultaneously with said stopping step of stopping said screen and said conveyor belt.”
	Claim 7, “at least one second inversion step of the operation of said crushing roll after said first inversion step.” has been replaced with “at least one second inversion step of inversing the operation of said crushing roll after said first inversion step.”
Allowable Subject Matter
Claims 1, 4, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 was previously allowed by examiner Ngo.
The limitations of the allowed claim 6 and claims 2, 3, 5 were imported into claim 1 for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799